DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The lined-through reference is simply the instant parent PCT application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…a citric acid…” in the claims.  Claim 1, the claim from which claims 3 and 16-19 all ultimately depend, teaches the citrate salt of delmopinol.  That is, the independent claim teaches a single counter 
The examiner respectfully suggests simply deleting the indefinite article a which appears before the term “citric acid.”    

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The method of Example 4 is unclear because it is unspecified.  Note that incorporation by reference to a specific figure or table (in this case, Example 4) is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience (MPEP 2173.05(s)). 
Clarification is in order.  

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0269222 A1. 
Inventor teaches a citrate salt of delmopinol (claim 1).  Dependent claim 2 teaches a 1:1 delmopinol:citrate salt.  Dependent claim 3 teaches a 1:0.8-1.2 delmopinol:citrate salt.  Dependent claim 4 teaches that the salt is crystalline.  Dependent claim 12 teaches a pharmaceutical composition comprising the delmopinol citrate salt.  Dependent claim 16 (from 3) teaches a 1:0.9-1.1 delmopinol:citrate salt.  Dependent claim 17 (from 3) teaches a 1:0.95-1.05 delmopinol:citrate salt.  Dependent claim 18 (from 3) teaches a 1:0.98-1.02 delmopinol:citrate salt.  Dependent claim 19 (from 3) teaches a 1:1 delmopinol:citrate salt.  

US 2008/0269222 A1 teaches the use of morpholino compounds formulated in pharmaceutical compositions for the treatment of acne (abstract; page 2, [0017]; page 2, [0035]ff).  The preferred morpholino compound is delmopinol (page 2, [0025]).  The 

The cited art explicitly teaches delmopinol hydrochloride as the preferred salt.  However, it is well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches to a person of ordinary skill in the art.  In re Boe, 355 F2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Chapman, 357 F2d 418, 148 USPQ 711 (CCPA 1966): In re Meinhardt, 392 F2d 273, 157 USPQ 270, 272 (CCPA 1968); In re Lamberti, 545 F2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).  That being the case, one of ordinary skill, before the effective filing date of the instant invention, would have found the citric acid salt of delmopinol obvious – given the explicit teachings of the cited art that delmopinol free base, as well as its pharmaceutically acceptable salts, of which the citrate is explicitly taught, are all functionally equivalent.  One of ordinary skill would have been motivated to make, and with a reasonable expectation of success in the treatment method of the cited art, any of the explicitly taught salts.  One of ordinary skill would be motivated to choose a suitable salt, such as the citrate salt, from among these functionally equivalent salts taught by the prior art based upon, for instance, ordinary economic and/or practical considerations (cost, availability, solubility, etc.).  

Claim 4 has been included in this rejection because the prior art, being silent as to any crystallinity or not, necessarily encompasses crystallinity.  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over inventor’s admission in the specification and further in view of US 2008/0269222 A1.  
Inventor teaches a mouth wash or a toothpaste comprising a citrate salt of delmopinol (claim 13).  Inventor further teaches a method for the treatment of an oral disease such as gingivitis, or for the preventing plaque formation, comprising administering a citrate salt of delmopinol (claim 15).  

Inventor admits in the specification that delmopinol HCL is an old and well-known compound in the art as is its utilization in the treatment of gingivitis, the prevention of plaque formation and for oral hygiene in general (i.e. toothpaste, mouth rinses and the like) (page 1, BACKGOUND OF THE INVENTION).  

US 2008/0269222 A1 teaches the use of morpholino compounds formulated in pharmaceutical compositions for the treatment of acne (abstract; page 2, [0017]; page 2, [0035]ff).  The preferred morpholino compound is delmopinol (page 2, [0025]).  The morpholino compounds may be in their free base form or as pharmaceutically 

Inventor distinguishes over the prior art briefly outlined by inventor in the specification in that a citrate salt of delmopinol is taught rather than the HCL salt.  However, one of ordinary skill in the art, before the effective filing date of the instant invention, would have found the substitution of the citrate salt for the HCL salt obvious in the prior art mouth wash or toothpaste formulations and methods of their use.  This is so because one of ordinary skill would have recognized that the delmopinol molecule is the active molecule and would have expected its salts to be functionally equivalent.  US 2008/0269222 A1, for instance, explicitly teaches the functional equivalence of delmopinol and its salts in a treatment for acne and explicitly teaches, among others, the citrate salt.  Note that the practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  One of ordinary skill would be motivated, and with a reasonable expectation of success, to choose a suitable salt, such as the citrate salt, from among functionally equivalent salts known in the art based upon, for instance, ordinary economic and/or practical considerations (cost, availability, solubility, etc.).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/099302 A2, cited in the IDS.  
Inventor teaches an animal chew comprising a citrate salt of delmopinol.  

WO 2007/099302 A2 teaches an animal chew comprising delmopinol or its salts in a method of maintaining oral health (abstract; page 1, Summary of the Invention).  

Inventor distinguishes over the cited art in that a particular salt of delmopinol is taught: the citrate salt.  However, the cited art explicitly teaches the functional equivalence of the salts of delmopinol in the formulation of an animal chew.  And this is logical because the delmopinol molecule is the active molecule and salts of this molecule would be expected to be functionally equivalent.  One of ordinary skill would be motivated, and with a reasonable expectation of success, to choose a suitable salt, such as the citrate salt, from among functionally equivalent salts based upon, for instance, ordinary economic and/or practical considerations (cost, availability, solubility, etc.).  

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter of claim 9 would be allowable once the 112 rejection outlined above has been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/23/2022